         Case 1:20-cv-01141-CRC Document 52 Filed 05/07/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 MAAZ QURESHI, MATTHEW
 RABINOWITZ, and DANISH ARIF,
 individually and on behalf of others similarly
 situated,

                       Plaintiffs,

                       v.                         Case Nos. 20-cv-1141 (CRC),
                                                            20-cv-1454 (CRC),
 AMERICAN UNIVERSITY,                                       20-cv-1555 (CRC)

                       Defendant.

                                            ORDER

       For the reasons stated in the accompanying Memorandum Opinion, it is hereby

       ORDERED that [27] Defendant’s Motion to Dismiss is GRANTED. It is further

       ORDERED that the [26] Amended Complaint is DISMISSED.

       This is a final, appealable Order.

       SO ORDERED.




                                                          CHRISTOPHER R. COOPER
                                                          United States District Judge

Date: May 7, 2021
